DETAILED ACTION

The instant application having application No 16/613947 filed on 11/15/2019 is presented for examination by the examiner.

Examiner Notice
Claim 14 would be allowable if (i) claim 21 is incorporated into the independent claim 14.
Claim 24 would be allowable if (i) claim 21 is incorporated into the independent claim 24.
Claim 31 would be allowable if (i) claim 37 is incorporated into the independent claim 31.
Claim 40 would be allowable if (i) claim 21 is incorporated into the independent claim 40.

    
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 14-19-20, 22, 23-25, 27, 31-36, 38-39, and 40-43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over AHN et al. (U.S. 20190166503, May 30, 2019) in view of Tenny et al. (U.S. 20180192432, Jul. 5, 2018)
Claims 1-13 (canceled).
Regarding Claim 14, AHN discloses an apparatus for managing carrier sensing in a communications network, the apparatus comprising: a processor; a memory; and a communication circuit, wherein the communication circuit is configured to transmit a first transmission(page 3, par(0044), line 1-5, a node for performing CS(carrier sensing) to transmit a beam is referred to as a TX node, and a target of a beam caused by the TX node is referred to as a target reception (RX) node (carrier sensing in a communication network));
wherein the one or more neighbour nodes are required to perform carrier sensing prior to performing a down-link transmission(page 3, par(0043), line 1-5, Before a BS1 transmits a narrow beam 210 to a UE1, CS(carrier sensing) is performed to verify a corresponding wireless medium is idle, also see par(0036, line 1-5, downlink (DL) transmission is based on transmission performed by a BS(wherein performing downlink transmission perform carrier sensing before DL transmission)).
AHN discloses all aspects of the claimed invention, except transmit a second transmission, wherein the second transmission is a beamforming transmission to a served wireless device and the first transmission is an unhiding signal detectable by one or more neighbor nodes which indicates to the one or more neighbor nodes the presence of the second transmission.
 (page 2, par(0034), line 1-20, a serving cell and a neighbor cell each transmit beam-formed beams in a regularly-spaced pattern that covers a full revolution, a cell transmits a first beam(wherein is unhiding signal) in a first direction, the cell transmits a second beam in a second direction with a defined offset from the first direction(wherein the second transmission), Such transmissions continue such that the cell sends beams throughout its coverage area, the cell transmits a plurality of beam-formed beams in a sweeping pattern one beam is transmitted in every portion of the coverage area of the cell during the sweeping pattern).
AHN and Tenny are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the second transmission is a beamforming transmission to a served wireless device the teaching of AHN to include the cell transmits a plurality of beam-formed beams in a sweeping pattern one beam is transmitted in every portion of the coverage area of the cell during the sweeping pattern the teaching of Tenny because it is providing the most useful comparison to be made is between the fat beams from the serving cell and the fat beams from the neighbor cell.
Claims 15-18 (canceled).
Claim 19, AHN discloses all aspects of the claimed invention, except the first transmission comprises information relating to the second transmission to assist the neighbour node perform a carrier sensing operation.
Tenny is the same field of invention teaches the first transmission comprises information relating to the second transmission to assist the neighbour node perform a carrier sensing operation (page 2, par(0034), line 1-20, a serving cell and a neighbor cell each transmit beam-formed beams in a regularly-spaced pattern that covers a full revolution, a cell transmits a first beam(wherein is unhiding signal which assist the neighbor node) in a first direction, the cell transmits a second beam in a second direction with a defined offset from the first direction(wherein the second transmission)).

Regarding Claim 20, AHN discloses all aspects of the claimed invention, except
  the communication circuit is further configured to provide location based information of one or more served wireless devices to the neighbour node and wherein the first transmission provides further information related to the served wireless device which receives the second transmission.
Tenny is the same field of invention teaches the communication circuit is further configured to provide location based information of one or more served wireless devices to the neighbour node and wherein the first transmission provides further information related to the served wireless device which receives the second transmission (page 2, par(0034), line 1-20, a serving cell and a neighbor cell each transmit beam-formed beams in a regularly-spaced pattern that covers a full revolution, a cell transmits a first beamin a first direction(provide location information), the cell transmits a second beam in a second direction with a defined offset from the first direction(wherein the second transmission), Such transmissions continue such that the cell sends beams throughout its coverage area).
Regarding Claim 22, AHN discloses the location based information is provided by a backhaul network (page 4, par (0065), line 1-5, transmission of a narrow beam direction signal which causes RX interference through a backhaul between TX nodes).
Regarding Claim 23, AHN discloses all aspects of the claimed invention, except the first transmission comprises information indicating one or more of an identity of a wireless device; a position of, or direction from the network node to, a wireless device; information about a plurality of wireless devices for a multi-user MIMO transmission; a time duration of the second beamforming transmission; a frequency of the second beamforming transmission.
Tenny is the same field of invention teaches the first transmission comprises information indicating one or more of an identity of a wireless device; a position of, or direction from the network node to, a wireless device; information about a plurality of wireless devices for a multi-user MIMO transmission; a time duration of the second beamforming transmission; a frequency of the second beamforming transmission (page 2, par(0034), line 1-20, a serving cell and a neighbor cell each transmit beam-formed beams in a regularly-spaced pattern that covers a full revolution, a cell transmits a first beam(wherein is unhiding signal) in a first direction, the cell transmits a second beam in a second direction with a defined offset from the first direction(wherein the second transmission), Such transmissions continue such that the cell sends beams throughout its coverage area, the cell transmits a plurality of beam-formed beams in a sweeping pattern one beam is transmitted in every portion of the coverage area of the cell during the sweeping pattern).

Regarding Claim 24, AHN discloses an apparatus for managing carrier sensing in a communications network, the apparatus comprising: a processor; a memory; and a communication circuit configured to receive a first transmission from a neighbor node(page 3, par(0044), line 1-5, a node for performing CS(carrier sensing) to transmit a beam is referred to as a TX node, and a target of a beam caused by the TX node is referred to as a target reception (RX) node (carrier sensing in a communication network));  and perform a down-link transmission to a served wireless device, based on the carrier sensing operation(page 3, par(0043), line 1-5, Before a BS1 transmits a narrow beam 210 to a UE1, CS(carrier sensing) is performed to verify a corresponding wireless medium is idle, also see par(0036, line 1-5, downlink (DL) transmission is based on transmission performed by a BS(wherein performing downlink transmission perform carrier sensing before DL transmission)).
AHN discloses all aspects of the claimed invention, except perform a carrier sensing operation based on the received first transmission, wherein the first transmission indicates the presence of a second transmission from the neighbour node to a wireless device and served by the network node and wherein the second transmission is a beamforming transmission.
Tenny is the same field of invention teaches perform a carrier sensing operation based on the received first transmission, wherein the first transmission indicates the presence of a second  (page 2, par(0034), line 1-20, a serving cell and a neighbor cell each transmit beam-formed beams in a regularly-spaced pattern that covers a full revolution, a cell transmits a first beam(wherein is unhiding signal) in a first direction, the cell transmits a second beam in a second direction with a defined offset from the first direction(wherein the second transmission), Such transmissions continue such that the cell sends beams throughout its coverage area, the cell transmits a plurality of beam-formed beams in a sweeping pattern one beam is transmitted in every portion of the coverage area of the cell during the sweeping pattern).
AHN and Tenny are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the second transmission is a beamforming transmission to a served wireless device the teaching of AHN to include the cell transmits a plurality of beam-formed beams in a sweeping pattern one beam is transmitted in every portion of the coverage area of the cell during the sweeping pattern the teaching of Tenny because it is providing the most useful comparison to be made is between the fat beams from the serving cell and the fat beams from the neighbor cell.

Regarding Claim 25, AHN discloses all aspects of the claimed invention, except the communication circuit is further configured to determine the start of the second transmission based on the start of the first transmission.
 (page 2, par(0034), line 1-20, a serving cell and a neighbor cell each transmit beam-formed beams in a regularly-spaced pattern that covers a full revolution, a cell transmits a first beamin a first direction(provide location information), the cell transmits a second beam in a second direction with a defined offset from the first direction(wherein the second transmission), Such transmissions continue such that the cell sends beams throughout its coverage area). 
Claim 26 (canceled) 
Regarding Claim 27, AHN discloses all aspects of the claimed invention, except the first transmission comprises information indicating one or more of an identity of a wireless device; a position of, or direction from the network node to, a wireless device; information about a plurality of wireless devices for a multi-user MIMO transmission; a time duration of the second beamforming transmission; a frequency of the second beamforming transmission.
Tenny is the same field of invention teaches the first transmission comprises information indicating one or more of an identity of a wireless device; a position of, or direction from the network node to, a wireless device; information about a plurality of wireless devices for a multi-user MIMO transmission; a time duration of the second beamforming transmission; a frequency of the second beamforming transmission (page 2, par(0034), line 1-20, a serving cell and a neighbor cell each transmit beam-formed beams in a regularly-spaced pattern that covers a full revolution, a cell transmits a first beam(wherein is unhiding signal) in a first direction, the cell transmits a second beam in a second direction with a defined offset from the first direction(wherein the second transmission), Such transmissions continue such that the cell sends beams throughout its coverage area, the cell transmits a plurality of beam-formed beams in a sweeping pattern one beam is transmitted in every portion of the coverage area of the cell during the sweeping pattern).

Claims 28-30 (canceled) 
Regarding Claim 31, AHN discloses a method in a network node for managing carrier sensing in a communications network, the communications network comprising a plurality of network nodes, the method comprising: transmitting a first transmission(page 3, par(0044), line 1-5, a node for performing CS(carrier sensing) to transmit a beam is referred to as a TX node, and a target of a beam caused by the TX node is referred to as a target reception (RX) node (carrier sensing in a communication network)); wherein the one or more neighbour nodes are required to perform carrier sensing prior to performing a down-link transmission(page 3, par(0043), line 1-5, Before a BS1 transmits a narrow beam 210 to a UE1, CS(carrier sensing) is performed to verify a corresponding wireless medium is idle, also see par(0036, line 1-5, downlink (DL) transmission is based on transmission performed by a BS(wherein performing downlink transmission perform carrier sensing before DL transmission)). 
AHN discloses all aspects of the claimed invention, except transmitting a second transmission, wherein the second transmission is a beamforming transmission to a served wireless device and the first transmission is an unhiding signal detectable by one or more neighbour nodes which indicates to the one or more neighbour nodes the presence of the second transmission.
Tenny is the same field of invention teaches transmitting a second transmission, wherein the second transmission is a beamforming transmission to a served wireless device and the first transmission is an unhiding signal detectable by one or more neighbour nodes which indicates to the one or more neighbour nodes the presence of the second transmission (page 2, par(0034), line 1-20, a serving cell and a neighbor cell each transmit beam-formed beams in a regularly-spaced pattern that covers a full revolution, a cell transmits a first beam(wherein is unhiding signal) in a first direction, the cell transmits a second beam in a second direction with a defined offset from the first direction(wherein the second transmission), Such transmissions continue such that the cell sends beams throughout its coverage area, the cell transmits a plurality of beam-formed beams in a sweeping pattern one beam is transmitted in every portion of the coverage area of the cell during the sweeping pattern).
AHN and Tenny are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the second transmission is a beamforming transmission to a served wireless device the teaching of AHN to include the cell transmits a plurality of beam-formed beams in a sweeping pattern one beam is transmitted in every portion of the coverage area of the cell during the sweeping pattern the teaching of Tenny because it is providing the most useful comparison to be made is between the fat beams from the serving cell and the fat beams from the neighbor cell.

Regarding Claim 32, AHN discloses all aspects of the claimed invention, except
the first transmission comprises a sweeping beamforming transmission.
Tenny is the same field of invention teaches the first transmission comprises a sweeping beamforming transmission (page 2, par(0034), line 1-20, a serving cell and a neighbor cell each transmit beam-formed beams in a regularly-spaced pattern that covers a full revolution). 
Regarding Claim 33, AHN discloses all aspects of the claimed invention, except
the first transmission comprises a directional beamforming transmission, directed to a neighbour node.
Tenny is the same field of invention teaches the first transmission comprises a directional beamforming transmission, directed to a neighbour node (page 2, par (0034), line 1-20, a serving cell and a neighbor cell each transmit beam-formed beams in a regularly-spaced pattern that covers a full revolution, a cell transmits a first beam in a first direction).

Regarding Claim 34, AHN discloses all aspects of the claimed invention, except the first transmission is concurrent with the second transmission.
Tenny is the same field of invention teaches the first transmission is concurrent with the second transmission (page 2, par (0034), line 1-20, a serving cell and a neighbor cell each transmit beam-formed beams in a regularly-spaced pattern that covers a full revolution, a cell transmits a first beam in a first direction, the cell transmits a second beam in a second direction with a defined offset from the first direction (wherein the second transmission)). 

Regarding Claim 35, AHN discloses the first transmission comprises information relating to the second transmission to assist the neighbour node perform a carrier sensing operation (page 3, par (0044), line 1-5, a node for performing CS (carrier sensing) to transmit a beam is referred to as a TX node, and a target of a beam caused by the TX node is referred to as a target reception (RX) node (carrier sensing in a communication network)). 
Regarding Claim 36, AHN discloses all aspects of the claimed invention, except providing location based information of one or more served wireless devices to the neighbour node and wherein the first transmission provides further information related to the served wireless device which receives the second transmission.
Tenny is the same field of invention teaches providing location based information of one or more served wireless devices to the neighbour node and wherein the first transmission provides further information related to the served wireless device which receives the second transmission (page 2, par(0034), line 1-20, a serving cell and a neighbor cell each transmit beam-formed beams in a regularly-spaced pattern that covers a full revolution, a cell transmits a first beamin a first direction(provide location information), the cell transmits a second beam in a second direction with a defined offset from the first direction(wherein the second transmission), Such transmissions continue such that the cell sends beams throughout its coverage area). 

Claim 38, AHN discloses the location based information is provided by a backhaul network (page 4, par (0065), line 1-5, transmission of a narrow beam direction signal which causes RX interference through a backhaul between TX nodes).
Regarding Claim 39, AHN discloses all aspects of the claimed invention, except the first transmission comprises information indicating one or more of an identity of a wireless device; a position of, or direction from the network node to, a wireless device; information about a plurality of wireless devices for a multi-user MIMO transmission; a time duration of the second beamforming transmission; a frequency of the second beamforming transmission.
Tenny is the same field of invention teaches the first transmission comprises information indicating one or more of an identity of a wireless device; a position of, or direction from the network node to, a wireless device; information about a plurality of wireless devices for a multi-user MIMO transmission; a time duration of the second beamforming transmission; a frequency of the second beamforming transmission (page 2, par(0034), line 1-20, a serving cell and a neighbor cell each transmit beam-formed beams in a regularly-spaced pattern that covers a full revolution, a cell transmits a first beam(wherein is unhiding signal) in a first direction, the cell transmits a second beam in a second direction with a defined offset from the first direction(wherein the second transmission), Such transmissions continue such that the cell sends beams throughout its coverage area, the cell transmits a plurality of beam-formed beams in a sweeping pattern one beam is transmitted in every portion of the coverage area of the cell during the sweeping pattern).
Claim 40, AHN discloses a method in a network node for managing carrier sensing in a communications network comprising a plurality of network nodes, the method comprising: receiving a first transmission from a neighbor node(page 3, par(0044), line 1-5, a node for performing CS(carrier sensing) to transmit a beam is referred to as a TX node, and a target of a beam caused by the TX node is referred to as a target reception (RX) node (carrier sensing in a communication network)); and performing a down-link transmission to a served wireless device, based on the carrier sensing operation(page 3, par(0043), line 1-5, Before a BS1 transmits a narrow beam 210 to a UE1, CS(carrier sensing) is performed to verify a corresponding wireless medium is idle, also see par(0036, line 1-5, downlink (DL) transmission is based on transmission performed by a BS(wherein performing downlink transmission perform carrier sensing before DL transmission)). 
AHN discloses all aspects of the claimed invention, except performing a carrier sensing operation based on the received first transmission, wherein the first transmission indicates the presence of a second transmission from the neighbor node to a wireless device not served by the network node, and wherein the second transmission is a beamforming transmission.
Tenny is the same field of invention teaches performing a carrier sensing operation based on the received first transmission, wherein the first transmission indicates the presence of a second transmission from the neighbor node to a wireless device not served by the network node, and wherein the second transmission is a beamforming transmission (page 2, par(0034), line 1-20, a serving cell and a neighbor cell each transmit beam-formed beams in a regularly-spaced pattern that covers a full revolution, a cell transmits a first beam(wherein is unhiding signal) in a first direction, the cell transmits a second beam in a second direction with a defined offset from the first direction(wherein the second transmission), Such transmissions continue such that the cell sends beams throughout its coverage area, the cell transmits a plurality of beam-formed beams in a sweeping pattern one beam is transmitted in every portion of the coverage area of the cell during the sweeping pattern).
AHN and Tenny are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the second transmission is a beamforming transmission to a served wireless device the teaching of AHN to include the cell transmits a plurality of beam-formed beams in a sweeping pattern one beam is transmitted in every portion of the coverage area of the cell during the sweeping pattern the teaching of Tenny because it is providing the most useful comparison to be made is between the fat beams from the serving cell and the fat beams from the neighbor cell.

Regarding Claim 41, AHN discloses all aspects of the claimed invention, except determining the start of the second transmission based on the start of the first transmission.
Tenny is the same field of invention teaches determining the start of the second transmission based on the start of the first transmission (page 2, par(0034), line 1-20, a serving cell and a neighbor cell each transmit beam-formed beams in a regularly-spaced pattern that covers a full revolution, a cell transmits a first beamin a first direction(provide location information), the cell transmits a second beam in a second direction with a defined offset from the first direction(wherein the second transmission), Such transmissions continue such that the cell sends beams throughout its coverage area). 
Regarding Claim 42, AHN discloses all aspects of the claimed invention, except
first transmission and the second transmission occur concurrently.
Tenny is the same field of invention teaches the first transmission and the second transmission occur concurrently (page 2, par (0034), line 1-20, a serving cell and a neighbor cell each transmit beam-formed beams in a regularly-spaced pattern that covers a full revolution, a cell transmits a first beam in a first direction, the cell transmits a second beam in a second direction with a defined offset from the first direction (wherein the second transmission)). 

Regarding Claim 43, AHN discloses all aspects of the claimed invention, except the first transmission comprises information indicating one or more of an identity of a wireless device; a position of, or direction from the network node to, a wireless device; information about a plurality of wireless devices for a multi-user MIMO transmission; a time duration of the second beamforming transmission; a frequency of the second beamforming transmission.
Tenny is the same field of invention teaches the first transmission comprises information indicating one or more of an identity of a wireless device; a position of, or direction from the network node to, a wireless device; information about a plurality of  (page 2, par(0034), line 1-20, a serving cell and a neighbor cell each transmit beam-formed beams in a regularly-spaced pattern that covers a full revolution, a cell transmits a first beam(wherein is unhiding signal) in a first direction, the cell transmits a second beam in a second direction with a defined offset from the first direction(wherein the second transmission), Such transmissions continue such that the cell sends beams throughout its coverage area, the cell transmits a plurality of beam-formed beams in a sweeping pattern one beam is transmitted in every portion of the coverage area of the cell during the sweeping pattern).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are:
No et al. (US 10075222, Sep. 11, 2018) teaches Apparatus and Method for Interference Alignment in wireless communication system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL ZAIDI whose telephone number is (571)270-3943.  The examiner can normally be reached on M to Thu 8.a.m to 6.p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NGO RICKY can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/IQBAL ZAIDI/
Primary Examiner, Art Unit 2464